   Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 1 of 7 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


IN RE ETHIOPIAN AIRLINES FLIGHT
ET 302 CRASH                              Lead Case No.: 19-cv-02170

                                          SHORT FORM COMPLAINT AND
JOHN KARANJA QUINDOS and QUINDOS          NOTICE OF ADOPTION OF MASTER
MWANGI KARANJA, Individually and as       COMPLAINT
Co-Administrators of the Estate of ANNE
WANGUI KARANJA, Deceased, and on
behalf of all Surviving Beneficiaries,

      Plaintiff,
                                          DEMAND FOR JURY TRIAL
      v.

THE BOEING COMPANY, a Delaware
corporation;
ROSEMOUNT AREOSPACE, INC., a
Delaware corporation;
ROCKWELL COLLINS, INC., a Delaware
corporation,

      Defendants.




                                      1
      Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 2 of 7 PageID #:2



         PLAINTIFFS JOHN KARANJA QUINDOS and QUINDOS MWANGI KARANJA,

Individually and as Co-Administrators of the Estate of ANNE WANGUI KARANJA,

Deceased, and on behalf of all Surviving Beneficiaries, COMPLAIN OF THE DEFENDANTS

AND EACH OF THEM AS FOLLOWS:

1.       Plaintiffs refer to and incorporate herein by reference the Master Complaint, and any

and all later amendments thereto, filed in IN RE ETHIOPIAN AIRLINES FLIGHT ET 302

CRASH, as though fully set forth herein. Plaintiffs hereby adopt the Master Complaint and

agree to be bound by any rulings with respect to the pleadings of the Master Complaint.
2.       Plaintiffs adopt each of the general allegations of the Master Complaint except for those
paragraph numbers set forth here, if any: N/A

                              CLAIMS AGAINST DEFENDANTS

3.       Plaintiffs bring those Counts, as applicable, against each of the Defendants in the

Master Complaint checked below:

☒        THE BOEING COMPANY

☒        ROSEMOUNT AEROSPACE, INC.

☒        ROCKWELL COLLINS, INC.

4.       Plaintiffs incorporate by reference each of the Counts in the Master Complaint checked

below:
As against THE BOEING COMPANY:

☒        Count One for Negligence

☒        Count Two for Breach of Warranty

☒        Count Three for Strict Liability

☒        Count Four for Failure to Warn

As against ROSEMOUNT AEROSPACE, INC.:

☒        Count Five for Negligence

☒        Count Six for Strict Liability
☒        Count Seven for Breach of Warranty


                                                  2
      Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 3 of 7 PageID #:3




As against ROCKWELL COLLINS, INC.:

☒      Count Eight for Negligence

☒      Count Nine for Strict Liability

☒      Count Ten for Breach of Warranty

                              PLAINTIFFS INFORMATION:

4.     Decedent, ANNE WANGUI KARANJA, was an individual who was killed in the crash

of Ethiopian Airlines Flight ET 302 on March 10, 2019.

5.     The following Plaintiffs are heirs, beneficiaries, and/or next of kin of Decedent, or
other persons entitled to bring an action for the wrongful death of Decedent, and bring the

causes of action alleged herein:

       JOHN KARANJA QUINDOS, spouse of the Decedent and Co-Administrator of the

estate of the Decedent;

       QUINDOS MWANGI KARANJA, child of the Decedent and Co-Administrator of the

estate of the Decedent;

       Kelvin Kibira Karanja, child of the Decedent; and

       Kelly Wanjiru Karanja, child of the Decedent.

6.     Plaintiffs are residents of Kenya. Plaintiffs’ decedent was a resident of Kenya.

7.     Decedent’s Estate is represented in the following capacity:
☒      JOHN KARANJA QUINDOS and QUINDOS MWANGI KARANJA are Co-

       Administrators of the Estate of Decedent and are authorized to bring an action on

       behalf of the Decedent. Plaintiffs were appointed as Co-Administrators by the High

       Court of Kenya at Nairobi, on July 26, 2019:

☐      Other (please describe):

       ________________________________________________________________.


                                   PLAINTIFF(S) DAMAGES:

8.     Plaintiff(s) requests the relief checked below:
                                                 3
       Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 4 of 7 PageID #:4



        All past and future general and compensatory damages in an amount according to proof

at trial, including the following:

☒       For Decedent’s conscious and physical pain and suffering, fright and terror, fear of

        impending and imminent death, mental anguish, and emotional distress, in an amount

        according to proof at trial.

☒       For past and future loss of support and services in money or in kind, in an amount

        according to proof at trial.

☒       For past and future loss of consortium, love, companionship, comfort, care, assistance,

        protection, affection, society, moral support, training, advice, tutelage, and guidance, in
        an amount according to proof at trial.

☒       For past and future grief, emotional distress, and sorrow, in an amount according to

        proof at trial.

☒       For funeral expenses, burial expenses, estate administration expenses, and other related

        expenses in an amount according to proof at trial.

☒       For expenses for the identification and/or transportation of Decedent’s remains,

        according to proof at trial.

☒       For all property losses, in an amount according to proof at trial.

☒       For attorneys’ fees, costs and other damages as permitted under applicable laws.

☒       For punitive and exemplary damages in an amount according to proof at trial;
☒       For pre- and post-judgment interest on all damages as allowed by the law.

☒       For all costs of suit incurred herein.

☒       For such other and further relief as the Court shall deem just and proper.
☐       Other (specify):
        ____________________________________________________________________________

        ____________________________________________________________________________




                                                  4
      Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 5 of 7 PageID #:5



                          ADDITIONAL ALLEGATIONS, IF ANY

9.     Anne Wangui Karanja was born on December 31, 1957 and died in the crash of ET302

on March 10, 2019 at the age of 61. She was travelling back home to Kenya together with her

daughter, Caroline Nduta Karanja, who Anne had been staying with in Canada to help with

childcare after the birth of Caroline’s third child. After spending six months in Canada where

her daughter lived, Anne was excited to be accompanying Caroline and three grandchildren

back to their Kenyan homeland, where her husband John could meet their new grandchild for

the first time. Tragically, they never reached Kenya, and Anne, along with Caroline and her

three children, all perished aboard flight ET302.

       Anne was the matriarch of her family, a recently retired primary school teacher and,

together with her husband of 35 years, John Karanja Quindos, a pillar of her community where

they resided in Nakuru, Kenya. Anne and John had four children together: Quindos Mwangi

Karanja, age 35; Caroline Nduta Karanja, aged 34; Kelvin Kibira Karanja, age 32; and Kelly

Wanjiru Karanja, age 30. After a long career, Anne had recently retired from teaching in July

2018. She was also actively involved with her church, serving in various capacities, and a

champion of development in her village, taking the lead in raising money for water storage

tanks to ensure everyone had access to clean water.

       Anne’s death has left John and his surviving children devastated. Before her trip to
Canada to support Caroline, Anne had only been apart from John for a few days at a time.

Even when he worked in a different town over four hours away, John had always traveled

home to see Anne every Thursday. She was everything to John – a mentor, a friend to all his

family, and his confidant. Anne was also a loving mother to her children. Both teachers, John

and Anne valued their children’s education and sent them to the best schools they could afford.

Traveling to Canada to support Caroline with childcare was just another of many examples of

Anne’s devotion to her children. Anne was more than a wife or mother to her family, and John

has said whatever they achieved was through her.



                                                    5
      Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 6 of 7 PageID #:6



       John and his children are now left to mourn the loss of three generations of their family

at once without the support of their wife and mother who had always been there for them.

Anne’s death, the manner in which she died, along with her daughter and grandchildren, and

the causes of her death have caused her family members severe grief and mental harm.



                                DEMAND FOR JURY TRIAL

PLAINTIFFS hereby demand a trial by jury as to all claims in this action.


Dated: Chicago, Illinois
       March __, 2020
                                                    /s/ Todd A. Smith
                                             One of the Attorneys for the Plaintiff

                                             Todd A. Smith
                                             Brian LaCien
                                             70 West Madison, Suite 5500
                                             Chicago, IL 60602
                                             (312) 236-9381
                                             (312) 236-0920 (Fax)
                                             Email: tsmith@prslaw.com
                                             Email: blacien@prslaw.com

                                             KREINDLER & KREINDLER LLP

                                             Justin T. Green
                                             Anthony Tarricone
                                             Brian J. Alexander
                                             Daniel O. Rose
                                             Megan W. Benett
                                             Andrew J. Maloney III
                                             Vincent C. Lesch
                                             Kevin J. Mahoney
                                             Erin R. Applebaum
                                             750 Third Avenue
                                             New York, NY 10017-5590
                                             (212) 687-8181
                                             (212) 972-9432 (Fax)
                                             Email: jgreen@kreindler.com
                                             Email: atarricone@kreindler.com
                                             Email: balexander@kreindler.com
                                             Email: drose@kreindler.com
                                                6
Case: 1:20-cv-01629 Document #: 1 Filed: 03/06/20 Page 7 of 7 PageID #:7




                                Email: mbenett@kreindler.com
                                Email: amaloney@kreindler.com
                                Email: vlesch@kreindler.com
                                Email: eapplebaum@kreindler.com
                                Email: kmahoney@kreindler.com




                                   7
